I N THE COURT OF APPEALS OF TENNESSEE

                                   EASTERN SECTI ON             FILED
                                                                  March 6, 1996

                                                                Cecil Crowson, Jr.
                                                                Appellate C ourt Clerk

GEI CO GENERAL I NSURANCE                    )   C/ A NO. 03A01- 9511- CH- 0040 8
COM PANY,                                    )
                                             )   ANDERSON CHANCERY
       Pl a i nt i f f - Appe l l e e ,      )
                                             )   HON. W LLI AM E. LANTRI P,
                                                       I
v.                                           )   CHANCELLOR
                                             )
DUSTI DAW HOW N        ARD, PAT HOW      ARD )
a n d wi f e PENNE HOW      ARD, RAY         )
GABRI ELLE COX, a nd J OHN P.                )
HOW  ARD a nd wi f e M     ARI A S.          )
HOW  ARD,                                    )   VACATED
                                             )   AND
       De f e nda nt s - Appe l l a nt s .   )   REMANDED

_ _ _ _ _ _ __________________ ______________

THE FARM   ERS AUTOMOBI LE                   )   C/ A NO. 03A01- 9511- CH- 0040 7
I NSURANCE ASSOCI ATI ON, AN                 )
I LLI NOI S CORPORATI ON,                    )
                                             )
       Pl a i nt i f f - Appe l l e e ,      )
                                             )
v.                                           )
                                             )
DUSTI DAW HOW N        ARD, PAT HOW      ARD )
a n d wi f e , PENNE HOW      ARD, RAY       )
GABRI ELLE COX, a nd J OHN P.                )
HOW  ARD a nd wi f e , M    ARI A S.         )
HOW  ARD,                                    )   VACATED
                                             )   AND
       De f e nda nt s - Appe l l a nt s .   )   REMANDED




J . W LLI AM COLEY, HODGES DOUGHTY & CARSON, Knoxvi l l e , f or
       I
Pl a i n t i f f - Appe l l e e , GEI CO Ge ne r a l I ns ur a nc e Compa ny of
Ame r i c a .

ROGER L. RI DENOUR, Cl i nt on, f or De f e nda nt - Appe l l a nt , Ra y
Ga b r i e l l e Cox.

W CLARK M
 .             EREDI TH, J OYCE, M        EREDI TH, FLI TCROFT & NORM       AND, Oa k
Ri d g e , f or De f e nda nt s - Ap pe l l a nt s , Dus t i Da wn Howa r d, Pa t
Ho wa r d , a nd Pe nne Howa r d.
ROBERT M       .     CHEM ERS a nd J OHN M M GREGOR, PRETZEL & STOUFFER,
                                                . c
CHARTERED,            Chi c a go, I l l i noi s ,
a nd
ROCKFORDE            D. KI NG, EGERTON, M AFEE, ARM STEAD & DAVI S,
                                                  c             I
Kn o x v i l l e ,    f or Pl a i nt i f f - Appe l l e e , The Fa r me r s Aut omobi l e
I n s u r a nc e     As s oc i a t i on.




                                           O P I N I O N




                                                                 Fr a nks . J .




                     The s e de c l a r a t or y j udgme nt a c t i ons a r os e a s a r e s u l t

o f a s i ngl e c a r a c c i de nt .

                     GEI CO Ge ne r a l I ns u r a nc e Compa ny of Ame r i c a ( " GEI CO" )

h a d i s s ue d a f a mi l y a ut o mobi l e i ns ur a nc e pol i c y t o Er ne s t P.

Ho wa r d , a nd t he Fa r me r s Aut omobi l e I ns ur a nc e Compa ny

As s o c i a t i on ( " Fa r me r s " ) ha d i s s ue d a pol i c y of i ns ur a nc e t o

J o h n P. Howa r d.           Bot h po l i c i e s we r e i n f or c e a t t he t i me of

t h e a c c i de nt .

                     The i ns ur a nc e c ompa ni e s s ought a de c l a r a t i on t ha t

n e i t h e r pol i c y pr ovi de d c ove r a ge t o Dus t i Da wn Howa r d f or t h e

a c c i d e nt .      The Tr i a l Cour t de t e r mi ne d t he r e we r e no di s put e d

i s s u e s of ma t e r i a l f a c t a nd gr a nt e d bot h i ns ur a nc e c ompa ni e s

s u mma r y j udgme nt , on t he ba s i s t ha t Dus t i , da ught e r of Er ne s t

P. a n d Pe nne Howa r d, ha d not be e n gi ve n pe r mi s s i on t o ope r a t e

                                                    2
t h e 1 992 For d Ae r os t a r .

                      The undi s put e d f a c t s a r e t ha t on Augus t 16, 1993,

Du s t i wa s dr i vi ng t he 1992 For d Ae r os t a r owne d by he r Aunt a n d

Un c l e , J ohn P. a nd M r i a S. Howa r d, whe n s he wa s i nvol ve d i n a
                          a

s i n g l e mot or ve hi c l e a c c i de nt .                   J ohn a nd M r i a we r e vi s i t i n g
                                                                             a

t h e Er ne s t Howa r ds ( hi s br ot he r ) i n Te nne s s e e , a t t he t i me o f

t h e a c c i de nt .           J ohn a nd M r i a a nd Er ne s t a nd hi s wi f e Pe nne
                                            a

h a d g o ne t o Ga t l i nbur g, Te nne s s e e on a n out i ng t ha t a f t e r no o n ,

a n d J ohn l e f t hi s ve hi c l e a t Er ne s t ' s home , a l ong wi t h t he i r

t wo s ma l l c hi l dr e n, whe r e Dus t i wa s r e s pons i bl e f or t he c a r e

o f t h e c hi l dr e n.

                      On t he mor ni ng of Augus t 16, Dus t i ha d a c c ompa ni e d

M r i a t o a s hoppi ng ma l l wi t h M r i a ope r a t i ng t he va n.
 a                                      a                                                          As t o

t hi s t r i p, Dus t i t e s t i f i e d t hus :

                      Q.         Dus t i , di d you ha ve a c onve r s a t i on wi t h your
                                 Aunt M r i a on t he oc c a s i on of goi ng t o t he ma l l
                                          a
                                 t ha t da y?

                      A.         Ye s .

                      Q.         And woul d you t e l l us wha t t ha t c onve r s a t i on
                                 wa s r e ga r di ng t he ve hi c l e you we r e i n?

                      A.         She t ol d - - s he a s ke d me - - we we r e a t
                                 M Dona l d' s a nd we we r e goi ng t o be on our wa y
                                   c
                                 ba c k home , s he a s ke d me i f I ' d l i ke t o dr i ve
                                 t he va n. 1

                      Q.         And wha t wa s your r e s pons e a t t ha t t i me ?

                      A.         I t ol d he r t ha t , no, I di d not .

                      Q.         And ha d your pa r e nt s a t a ny t i me or your a un t
                                 a nd unc l e put a ny r e s t r i c t i ons on you a t a ny
                                 t i me t ha t you' r e a wa r e of i n t he ge ne r a l us e of
                                 ve hi c l e s ?



    1
        Th i s a c c o u n t   i s d i s p ut e d by M r i a .
                                                      a



                                                             3
                   A.     No.

                   Dus t i , i n h e r a f f i da vi t , f ur t he r e xpl a i ne d:

                            La t e r t ha t da y, my pa r e nt s , a unt a nd unc l e
                   de c i de d t o s pe nd t he r e ma i nde r of t he da y i n
                   Ga t l i nbur g.     I t wa s a l s o de t e r mi ne d t ha t I wa s t o
                   ba bys i t my younge r c ous i ns whi l e t he y we r e gone .           No
                   di s c us s i ons c onc e r ni ng wha t t he c hi l dr e n a nd I c o u l d
                   or c oul d not d o oc c ur r e d.        I wa s not t ol d wha t t i me
                   t he y woul d r e t ur n home .

                            As my pa r e nt s , a unt a nd unc l e we r e l e a vi ng, my
                   unc l e t os s e d t he ke ys t o hi s va n t o me , a s ki ng t h a t
                   I c l os e t he wi ndows i f r a i n be ga n.       No ot he r
                   i ns t r uc t i ons c onc e r ni ng t he va n we r e gi ve n.     I
                   be l i e ve d a t t ha t t i me a nd l a t e r , I ha d pe r mi s s i on t o
                   dr i ve t he va n.

                   The Fa r me r s pol i c y i ns ur i ng J ohn Howa r d' s va n,

c o n t a i ns t he f ol l owi ng e xc l us i on:

                   ( a)   W do not pr ovi de l i a bi l i t y c ove r a ge f or a ny
                           e
                          pe r s on: . . .

                   ( b)   Us i ng a ve hi c l e wi t hout a r e a s ona bl e be l i e f
                          t ha t t ha t pe r s on i s e nt i t l e d t o do s o.

                   The GEI CO pol i c y i s s ue d t o Er ne s t wi t h r e ga r d t o a

n o n - o wne d ve hi c l e pr ovi de s c ove r a ge t o:

                   You a nd your r e l a t i    ve s whe n us i ng a pr i va t e
                   pa s s e nge r a ut o or t   r ai l er .    Suc h us e mus t be wi t h
                   t he pe r mi s s i on, or    r e a s ona bl e be l i e f t o be wi t h t h e
                   pe r mi s s i on, of t he    owne r a nd wi t hi n t he s c ope of
                   t ha t pe r mi s s i on;

a n d GEI CO' s uni ns ur e d mot or i s t c ove r a ge pol i c y pr ovi s i on,

p r o v i de s :

                   But t he t e r m " i ns ur e d a ut o" doe s not i nc l ude :

                   . . . ( i i ) a n a ut o be i ng us e d wi t hout t he owne r ' s
                   pe r mi s s i on; .

                   A s umma r y j ud gme nt pr oc e e di ng i s " not i n a ny s e ns e

t o b e vi e we d a s a s ubs t i t ut e f or a t r i a l of di s put e d f a c t ua l

i s s ue s " .     Ev c o Cor por at i on v . Ros s , 528 S. W 2d 20, 25 ( Te nn .
                                                              .



                                                  4
1975) .        W r e t he r e i s a di s put e a s t o a ny ma t e r i a l f a c t , o r
                he

d o u b t a s t o t he c onc l us i ons t o be dr a wn f r om t ha t f a c t , a

mo t i o n f or s umma r y j udgme nt i s not a ppr opr i a t e .             By r d v . Hal l ,

8 4 7 S. W 2d 208 ( Te nn. 1993) .
          .

                     I n t hi s a c t i on, t he r e a r e di s put e d i s s ue s of

ma t e r i a l f a c t a nd t he i n f e r e nc e s whi c h ma y be dr a wn f r om

e vi de nc e .        None of t he r e por t e d c a s e s i n t hi s j ur i s di c t i on

c i t e d by t he pa r t i e s i s c ont r ol l i ng, s i nc e t hos e c a s e s do n o t

c o n s i d e r t he l a ngua ge c ont a i ne d i n t he s e pol i c i e s .      The

e v i d e n c e i n t hi s r e c or d, whi c h mus t be t a ke n i n t he l i ght mo s t

f a v o r a bl e t o t he oppone n t s of t he mot i on, i s t ha t Dus t i wa s

o f f e r e d t he oppor t uni t y t o dr i ve t he va n i n t he mor ni ng, a n d

wa s l e f t wi t h t he pos s e s s i on of i gni t i on ke ys t ha t a f t e r noon

wi t h o u t a ny e xpr e s s pr ohi bi t i on on he r ope r a t i ng t he va n.             A

d i s p u t e d f a c t ua l i s s ue i s e s t a bl i s he d a s t o whe t he r Dus t i ,

u n d e r a l l t he c i r c ums t a nc e s , r e a s ona bl y be l i e ve d t ha t s he wa s

e nt i t l e d t o o pe r a t e t he ve hi c l e a t t he t i me a nd pl a c e of t he

a c c i d e nt .

                     For t he f or e goi ng r e a s ons , we va c a t e t he s umma r y

j u d g me nt s a nd r e ma nd f or f ur t he r pr oc e e di ngs c ons i s t e nt wi t h

t h i s o pi ni on.

                     The c os t o f t he a ppe a l i s a s s e s s e d one - ha l f t o e a c h

p l a i nt i f f .




                                                   5
                                     ________________________
                                     He r s c he l P. Fr a nks , J .


CONCUR:




_ _ _ _ _ ___________________ ___
Ho u s t o n M Godda r d, P. J .
              .




_ _ _ _ _ _ __________________ ___
W l l i a m H. I nma n, Sr . J .
  i




                                     6